Per Curiam
Levying the lands of bail, is not distinguishable' from levying the lands of the principal; so that the question is-whether a creditor who has levied the land of the drawer of a note, may nevertheless have execution of the chattels of the endorsers,Nothing but actual satisfaction can prevent him; and accordingly the argument is that a levy is satisfaction.- It is clear, however, that the bare seizing of land in execution to the value of the debt, is not so. A condemnation of the land might have given colour to the argument; hut the r'ents and profits having been found sufficient to produce satisfaction in seven years, the creditor was at- liberty to proceed to an extent or not,- at his election, and having declined' to take satisfaction out of the profits, ■ it is clear the debt remains.Whether, however, a mere refusal to stay proceedings he properly the subject of a writ of error, is a point Which has not been made,- and on which we forbear to intimate an opinion.